                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                                 No. 7:07-CR-00097-BO-1

UNITED STATES OF AMERICA,                  )
                                           )   RESPONSE IN OPPOSITION TO
       v.                                  )   DEFENDANT’S MOTION FOR
                                           )   EARLY   TERMINATION    OF
TIFFANY LAROSE TAYLOR,                     )   SUPERVISED RELEASE
                                           )
                    Defendant.             )



      NOW COMES the United States of America, by and through the United States

Attorney for the Eastern District of North Carolina, and hereby files this response in

opposition to Defendant’s motion for early termination of supervised release. (D.E.

34). The motion should be denied because Defendant has not demonstrated some

new or unforeseen circumstance justifying early termination of supervision or that

supervision would hinder rather than facilitate her rehabilitation.

                           PROCEDURAL BACKGROUND

      On September 26, 2007, Defendant pleaded guilty pursuant to an Information

to conspiracy to distribute more than five kilograms of cocaine and a quantity of

methamphetamine. [Docket Entry (“D.E.”) 3, 9, 10]. On April 16, 2008, Defendant

was sentenced to 180 months’ imprisonment, 5 years’ supervised release, and a

special assessment of $100.00. [D.E. 18]. Defendant did not appeal her judgment.

On October 29, 2015, Defendant’s sentence was reduced to 145 months’ imprisonment

with all other provisions of the original judgment remaining the same. [D.E. 33].



                                           1

            Case 7:07-cr-00097-BO Document 37 Filed 12/06/19 Page 1 of 6
      On July 5, 2017, Defendant was released from imprisonment and began her 5-

year term of supervised release.      See [https://www.bop.gov/inmateloc/; Register

Number 50936-056; last visited December 4, 2019].            On November 21, 2019,

Defendant filed a motion for early termination of his supervision. [D.E. 34]. As

grounds for relief, Defendant states has she been compliant while on supervision and

she has worked toward obtaining a college degree. See generally [D.E. 34].

                                    ARGUMENT

      Defendant’s motion should be denied because Defendant fails to adequately

address the factors under Section 3553(a) that this Court should consider in

determining whether or not to terminate a term of supervised release.            Section

3583(e) of Title 18, United States Code provides:

      The court may, after considering the factors set forth in section
      3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), and (a)(7) –

      (1) terminate a term of supervised release and discharge the Defendant
      released at any time after the expiration of one year of supervised
      release, pursuant to the provisions of the Federal Rules of Criminal
      Procedure relating to the modification of probation, if it is satisfied that
      such action is warranted by the conduct of the Defendant released and
      in the interest of justice;

18 U.S.C. § 3583(e). While § 3553(a) provides a roadmap for the Court’s consideration

of Defendant’s motion for early termination, courts have generally granted early

termination only in cases involving some new or unforeseen circumstance, which may

include exceptionally good behavior, or where supervision hinders rather than

facilitates the defendant's rehabilitation. See, e.g., Folks v. United States, 733 F.

Supp. 2d 649, 651–52 (M.D.N.C. 2010); United States v. Kay, 283 Fed. Appx. 944,

                                           2

         Case 7:07-cr-00097-BO Document 37 Filed 12/06/19 Page 2 of 6
946–47 (3rd Cir. 2008); United States v. Atkin, 38 Fed. Appx. 196, 198 (6th Cir. 2002).

Ultimately, however, the decision whether to terminate a term of supervised release

is within the court's discretion. See United States v. Pregent, 190 F.3d 279, 283 (4th

Cir. 1999) (noting that the phrase “the interest of justice” gives the district court

latitude to consider a broad range of factors in addition to an individual's behavior in

considering whether to terminate the supervised release period).

      In this case, Defendant committed a serious drug trafficking offense.

Defendant’s only grounds for relief are that she has served approximately one-half of

her supervision term and she has complied with the terms of his supervision 1 and

has worked toward obtaining her college degree.        Complying with the terms of

supervision does not constitute the type of changed circumstances or “exceptionally

good behavior” that justifies early termination because Defendant is expected to work

and follow the rules while on supervised release. See Folks, 733 F. Supp. 2d at 652

(“[a]lthough [the Defendant’s] ongoing and full compliance with all conditions of

supervised release, including payment of the fine and restitution, is commendable, in

the end that is what is required to all criminal Defendants and is not a basis for early



1
      On August 29, 2019, Allison Lewis (“Lewis”), a probation officer who had
supervised Defendant informed the undersigned of the following:

Defendant has performed satisfactorily on supervision. She has satisfied all special
conditions, all drug screens have been negative for illegal substances, and she has
been on low intensity supervision since February 2019. Defendant is gainfully
employed and has met all her monetary obligations. Mrs. Taylor has continued to
remain in compliance while on low intensity and has made a true effort to improve
her quality of life. Since Lewis would request early termination for Defendant after
one year of low intensity supervision, i.e. February 2020, Lewis does not object to
Defendant’s request for early termination.
                                           3

         Case 7:07-cr-00097-BO Document 37 Filed 12/06/19 Page 3 of 6
termination of his supervised release”); see also United States v. Caruso, 241 F. Supp.

2d 466, 469 (D.N.J. 2003) (“mere compliance with the terms of probation or

supervised release is what is expected of probationers, and without more, is

insufficient to justify early termination”). Furthermore, there is no evidence that her

supervision has jeopardized employment opportunities or that her supervision has,

in some other manner, hindered her efforts at rehabilitation.

      Put simply, Defendant has presented no specific evidence, unusual,

exceptional, or otherwise, to warrant early termination (e.g. exceptionally good

behavior, or where supervision hinders rather than facilitates the defendant's

rehabilitation).     While Defendant’s compliance with her supervised release

conditions is laudatory, it also reflects that her supervised release term appears

sufficient but not greater than necessary to reflect the nature and circumstances of

the drug trafficking charge, to deter criminal conduct, and to protect the public from

further crimes. 18 U.S.C. § 3583(a). Based on the factors promulgated in 18 U.S.C.

§§ 3553(a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C), (a)(4), and (a)(5), Defendant should remain

on supervised release.      See United States v. Russell, 2013 WL 2634399, at *1

(E.D.Wisc. June 11, 2013)(The conduct of the defendant needed to justify termination

should include more than simply following the rules of supervision; otherwise, every

defendant who complied with supervision would qualify for early termination.).

                                     CONCLUSION

      For the reasons stated above, the Court should deny Defendant’s motion for

early termination of supervised release.



                                            4

         Case 7:07-cr-00097-BO Document 37 Filed 12/06/19 Page 4 of 6
Respectfully submitted this 6th day of December, 2019.

                               ROBERT J. HIGDON, JR.
                               United States Attorney

                               BY: /s/ Rudy E. Renfer
                               RUDY E. RENFER
                               Attorney for the United States
                               United States Attorney=s Office
                               Civil Division
                               150 Fayetteville Street
                               Suite 2100
                               Raleigh, NC 27601
                               Telephone: (919) 856-4530
                               Fax: (919) 856-4487
                               Email: rudy.e.renfer@usdoj.gov
                               N.C. Bar No. 23513




                                  5

  Case 7:07-cr-00097-BO Document 37 Filed 12/06/19 Page 5 of 6
                            CERTIFICATE OF SERVICE

      I do hereby certify that I have this 6th day of December, 2019, served a copy of

the foregoing upon the below listed party electronically using the CM/ECF system or

by placing a copy of the same in the U.S. Mail, addressed as follows:

Tiffany Larose Taylor
174 Kelly Circle
Hubert, NC 28539

                                       BY: /s/Rudy E. Renfer
                                       RUDY E. RENFER
                                       Attorney for the United States
                                       United States Attorney=s Office
                                       Civil Division
                                       150 Fayetteville Street
                                       Suite 2100
                                       Raleigh, NC 27601
                                       Telephone: (919) 856-4530
                                       Fax: (919) 856-4487
                                       Email: rudy.e.renfer@usdoj.gov
                                       N.C. Bar No. 23513




                                          6

         Case 7:07-cr-00097-BO Document 37 Filed 12/06/19 Page 6 of 6
